IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


CHARLES L. PALM,

              Appellant,

 v.                                                      Case No. 5D16-2368

ASHLEY PALM N/K/A ASHLEY PLONK,

           Appellee.
________________________________/

Opinion filed April 7, 2017

Non-Final Appeal from the Circuit
Court for Brevard County,
Jennifer Opel Taylor, Judge.

Charles L. Palm, Moore Haven, pro se.

No Appearance for Appellee.


PER CURIAM.

       Charles L. Palm appeals the trial court’s denial of his petition to dissolve a final

judgment of injunction for protection against domestic violence. Palm argues that the trial

court erred in summarily denying the petition and that the trial court should have held a

hearing. We agree. See Reed v. Reed, 816 So. 2d 1246, 1247 (Fla. 5th DCA 2002);

Baker v. Pucket, 139 So. 3d 954, 955-56 (Fla. 4th DCA 2014); Carrozza v. Stowers, 153

So. 3d 340, 341 (Fla. 2d DCA 2014). Thus, we reverse the order under review and

remand with instructions for the trial court to hold a hearing on Palm’s petition.
     REVERSED and REMANDED.

COHEN, C.J., SAWAYA and LAMBERT, JJ., concur.




                                    2